Citation Nr: 0318901	
Decision Date: 08/04/03    Archive Date: 08/13/03	

DOCKET NO.  98-03 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas

THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and I. P. 

ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


REMAND

The veteran had active service from September 1972 to 
May 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions.  As an initial 
matter, the Board notes that the veteran has submitted 
notices of disagreement with a March 1994 rating decision 
(which, in pertinent part, denied entitlement to service 
connection for back, knee, and hip disabilities, to increased 
ratings for bilateral hammertoe disabilities, and to 
nonservice-connected pension benefits), and a June 2002 RO 
decision (which denied temporary total ratings for the right 
foot and the left foot based on convalescence following 
surgery in April 2002).  A statement of the case has not been 
provided with respect to these issues, and a remand is 
therefore necessary.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  

Additional development is also necessary in the current 
appeal concerning the properly perfected appeal for a TDIU.  
Accordingly, the appeal is REMANDED for the following:

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
satisfied, including providing the 
veteran notice of the section 5103 
obligations relative to his claims on 
appeal.  See also 38 C.F.R. § 3.159 
(2002). 

2.  Obtain the veteran's complete 
clinical records relating to treatment of 
his bilateral hammertoe disabilities from 
the VA Medical Center in Little Rock, 
Arkansas, dated since June 2002.  These 
records should include any notes, 
discharge summaries and consults.

3.  Contact the veteran and request that 
he provide a list of the names and 
addresses of all doctors and medical care 
facilities (hospitals, HMOs, etc.) who 
have treated him for his service-
connected bilateral hammertoe 
disabilities since June 2002.  Provide 
him with release forms and ask that a 
copy be signed and returned for each 
health care provider identified, and 
whose treatment records are not already 
contained within the claims file.  When 
he responds, obtain records from each 
health care provider he identifies 
(except where VA has already made 
reasonable efforts to obtain the records 
from a particular provider).  If these 
records can't be obtained and there is no 
affirmative evidence that they don't 
exist, inform him of the records that 
could not be obtained, including what 
efforts were made to obtain them.  Also 
inform him that adjudication of the claim 
will be continued without these records 
unless he is able to submit them.  Allow 
an appropriate period of time within 
which to respond.  

4.  Contact the Social Security 
Administration (SSA) and request any 
updated administrative decisions and 
underlying medical records since SSA 
records were last received in January 
1999.  

5.  Afford the veteran a VA orthopedic 
examination.  The examiner must indicate 
in the examination report that the claims 
files were reviewed.  All necessary tests 
and studies should be conducted in order 
to assess the current status of the 
service-connected disabilities, including 
x-rays studies.  Following a review of 
the veteran's medical records and 
history, the examiner should discuss all 
relevant medical evidence/findings 
regarding the service-connected 
disabilities on appeal.  The examiner 
should also answer the following 
questions:

a.  Is it at least as likely as not 
that the April 2002 surgery was 
related to the veteran's bilateral 
hammertoe disabilities?  If so, what 
was the length of convalescence 
required following the surgery?  

b.  Is it at least as likely as not 
that the veteran currently has any 
back, knee, or hip disability(ies)?  
If any such disability(ies) 
currently exists, is it at least as 
likely as not that it is related to 
the veteran's active service or is 
proximately due to or has been 
chronically worsened by his 
service-connected bilateral 
hammertoe deformities?  If not, 
please clearly state so in the 
report (without relying on 
speculation or judgments based upon 
mere conjecture).  

c.  Is the veteran precluded from 
obtaining or maintaining any gainful 
employment (consistent with his 
education and occupational 
experience) due to his service-
connected bilateral hammertoe 
deformities, or to any back, knee, 
and/or hip disability deemed to be 
related to active duty or 
proximately due to or chronically 
worsened by the veteran's bilateral 
hammertoe deformities?

6.  Following completion of the 
foregoing, review the claims folder and 
ensure that the requested development has 
been completed.  If any development is 
incomplete, appropriate corrective action 
should be implemented.  If the VA 
examination is inadequate for any reason, 
return the examination report to the 
examining physician and request that all 
questions be answered.

7.  Thereafter, issue a statement of the 
case addressing the issues of entitlement 
to service connection for back,  knee, 
and hip disabilities (including on a 
secondary basis), increased ratings for 
bilateral hammertoe deformities of the 
right and left feet, a temporary total 
rating based on convalescence following 
surgery in April 2002, and a permanent 
and total disability rating for pension 
purposes.  Follow all appropriate 
appellate procedures.  Advise the veteran 
that to perfect his appeal with respect 
to these issues, he must file a timely 
substantive appeal following the issuance 
of the statement of the case.

8.  Thereafter, readjudicate the issue of 
entitlement to a TDIU.  If the 
determination on this issue remains 
unfavorable, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the expeditious handling of all cases that have been remanded 
by the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



                       
____________________________________________
	D. A. SAADAT
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

